DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 25 Aug 2022.

Amendments Received
Amendments to the claims and drawings were received and entered on 25 Aug 2022.

Status of the Claims
Canceled: 4, 7 and 14
Examined herein: 1–3, 5, 6 and 8–13

Priority
Applicant’s claim under 35 USC § 119 for the benefit of prior-filed Korean Application No. KR10-2019-0157515 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 29 Nov 2019.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure of the priority application.

Withdrawn Objections
The objection to the drawings is hereby withdrawn in view of Applicant's amendments.
The objection to claims 1 and 8 is hereby withdrawn in view of Applicant's amendments.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–3, 5 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites "at least one processor configured to" perform several functions.  The claims do not particularly point out what additional structure(s) the processor must have such that it is "configured to" perform these functions.  In other words, it is not clear how a processor that is configured to perform these functions is structurally different from a processor that is not configured to perform these functions.  The additional structures might be some kind of specialized hardware circuitry (e.g. an ASIC), software, or some combination of the two (e.g., FPGA or other programmable logic device).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1–3, 5 and 6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
The originally-filed disclosure does not provide adequate support for "at least one processor configured to" perform the claimed functions.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 11 recites "the parameters includes one or more of a starting material, a structure crystallite, physical features, and measurement conditions of the material".  These limitations are already recited in claim 8.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–3, 5, 6 and 8–13 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
This rejection is maintained from the previous Office action.  Minor revisions have been made to the rationale in view of Applicant's amendments.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "constructing a library for deriving a material composition".

Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
The claims are directed to an apparatus and a method, both of which fall within one of the categories of statutory subject matter.

Step 2A, Prong One: Whether the Claims Set Forth or Describe a Judicial Exception(MPEP 2106.04 § II.A.1)
Mathematical concepts recited in the claims include "classifying empirical result [sic] including a missing value as parameter [sic] correlated with features of a material to be developed"; "deriving parameters corresponding to the missing values by applying a supervised non-linear imputation technique to the empirical result"; "deriving optimized hyperparameters among the parameters included in the completed empirical result sets"; "calculating feature vales of the material by machine learning … to construct a material composition library".
Steps of evaluating, analyzing or organizing information recited in the claims include "construct[ing] an empirical result set including the missing value", and "deriv[ing] the completed empirical result sets by imputing the parameters to the missing values".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).

Step 2A, Prong Two: Whether the Claims Contain Additional Elements that Integrate the Judicial Exception(s) into a Practical Application (MPEP 2106.04 § II.A.2)
Neither claim 8 nor its dependents recite any elements besides the abstract idea.  They are wholly directed to nonstatutory subject matter.

Claim 1 recites an additional element that is not an abstract idea: "an apparatus … comprising at least one processor configured to" perform the abstract idea.  The claims do not describe any specific "apparatus" or "processor", nor do they provide any details of how specific structures are used to implement these functions.  The claims state nothing more than that a generic processing apparatus performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a generic processor, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

Step 2B: Whether the Claims Contain Additional Elements that Amount to an Inventive Concept(MPEP 2106.05)
As explained above, the mere instructions to implement the abstract idea using a processor, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. a data processing apparatus).  See MPEP 2106.05(a) and 2106.05(h).

Conclusion: Claims are Directed to Non-statutory Subject Matter
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
The examiner acknowledges Applicant's request to participate in the DSMER pilot (Reply of 25 Aug 2022, p. 8), obviating the need to respond to this rejection at this time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 8, 9 and 11–13 are rejected under 35 U.S.C. 103 as being unpatentable over Doganaksoy, et al. (US 2004/0083083); Tran, et al. (in Intelligent and Evolutionary Systems 2017); and Liu, et al. (Journal of Materiomics 2017).
This rejection is maintained from the previous Office action.  The rationale has been revised to address the newly-presented claim limitations.
Claim 8 is directed to a method comprising
(a)	"classifying an empirical result including a missing value as [a] parameter correlated with features of a material to be developed" … "wherein the parameter includes one or more of a starting material …"
(b)	"constructing an empirical result set including the missing value"
(c)	"deriving parameters corresponding to the missing values by applying a supervised non-linear imputation technique to the empirical result including the classified missing value"
(d)	"deriving the completed empirical result sets by imputing the parameters to the missing values
(e)	"deriving optimized hyperparameters from the parameters included in the completed empirical result sets" … "wherein the at least one processor applies a search-grid optimization method to derive the optimized parameters of the completed empirical result set"
(f)	"calculating feature values of the material by executing machine learning …"
Claim 1 is directed to an apparatus that implements these steps.
Doganaksoy teaches "material creation systems and methods for quickly identifying which existing experimental run, or newly-created material, best matches a desired set of properties" (Abstract).  This method includes
(a)	gathering data from a set of experiments, that together relate a combination of dependent variables to properties of a material (0003); the data can include ingredients and their relative proportions that compose the material (0003); i.e. "starting material"
(b)	compiling the experimental data into a "design space" (0003)
(c)	—
(d)	—
(e)	—
(f)	creating a transfer function that "relat[e] the properties [of the material] to the independent variables such as the relative proportions of ingredients, processing parameters, and raw material quality parameters" (0053)
Doganaksoy also teaches that this method can be implemented using a computer (0006), which constitutes the "apparatus" and its "processor" of claim 1.
Doganaksoy teaches that some of the experimental data may be missing, in which case the experiment is not scored (0028), whereas the claimed invention uses a "supervised non-linear imputation technique" to impute missing data values.
Tran teaches that "missing values are a unavoidable problem in many real-world datasets" and that "one approach to handling classification with incomplete data is to use imputation methods to replace missing fields with plausible values before using classification algorithms" (mid. of p. 402).  Tran teaches a dataset with missing values (p. 409 § 4.2); i.e. "construct[ing] an empirical result set including the missing value", as in element (b) above.  Tran teaches using MICE to impute missing data in the dataset (p. 410 § 4.3); i.e. "deriving parameters corresponding to the missing values by applying a supervised non-linear imputation technique to the empirical result including the missing value", as in claim element (c) above.  Tran teaches that "with each incomplete dataset, the multiple imputation method was performed 20 times to procedure 20 imputed datasets" (p. 410 § 4.3); i.e., "deriv[ing] the completed empirical result sets by imputing the parameters to the missing values", as in claim element (d) above.  Tran teaches that the imputed datasets are then classified using a decision tree algorithm (p. 410 § 4.4).  Tran teaches that "the proposed method can achieve better classification accuracy than the two other methods [of imputing missing data]" (p. 414 § 6).
Neither Doganaksoy nor Tran teaches "deriv[ing] optimized parameters among the parameters included in the completed empirical result sets".
Liu reviews techniques for creating machine learning models that predict properties of materials; these models are equivalent to the "transfer function" of Doganaksoy.  One of the initial steps in creating the model is feature selection: "it is important to use a proper feature selection method to determine the subset of attributes to be used in the final simulation" (p. 162 § 2.2.1).  Feature selection can include deleting irrelevant features (p. 168, bot. of col. 2).  In other words, the model includes only features that are correlated with the output; i.e. "optimized parameters", as in claim element (e) above.  Liu teaches that the feature selection method "sequentially" deletes features (p. 168, bot. of col. 2); i.e. it follows a search path or grid.  Liu provides some examples of models that do and do not use feature selection, and concludes that "it is obvious that feature selection can improve the accuracy of material property prediction" (p. 168, bot. of col. 2).
With respect to claims 2 and 9, Liu teaches that the missing data can be "missing at random" (p. 409 § 4.2); i.e. they can occur in any of the parameters.
With respect to claim 11, Doganaksoy teaches that the data can include ingredients and their relative proportions that compose the material (0003); i.e. "starting material".
With respect to claims 5 and 12, Tran teaches that that the imputation technique includes an ensemble of MICE imputation algorithms (p. 410 § 4.3).
With respect to claims 6 and 13, Liu teaches deleting irrelevant features (p. 168, bot. of col. 2).  In other words, the model includes only features that are highly correlated with the output.
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use the imputation technique of Tran to fill in missing data in the design spaces of Doganaksoy, because Tran teaches that missing data is a common problem in datasets, and Tran further teaches a beneficial solution to that problem.  Given that the method of Tran can be applied to any kind of dataset, said practitioner would have readily predicted that the combination would successfully result in a method of creating a design space of experimental data, including using imputation to fill in values of any missing data.
Said practitioner also would have been motivated to use the machine learning techniques of Liu, and feature selection in particular, to create transfer functions in the method of Doganaksoy, because Liu teaches that machine learning is a powerful technique for predicting material properties from characteristics, which is exactly what the transfer function of Doganaksoy does.  Given that both Doganaksoy and Liu are directed to predicting the properties of materials using mathematical models, and that the system of Doganaksoy can use any kind of transfer function, and that Liu shows that machine learning can be used to model many different types of materials, said practitioner would have readily predicted that the combination would successfully result in a method of creating a machine learning model, including using feature selection, that can predict material properties from starting conditions such as ingredient proportions or process conditions.  The inventions are therefore prima facie obvious.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Doganaksoy, Tran and Liu as applied to claims 1 and 8 above, and further in view of Kim, et al. (Chemistry of Materials 2017).
This rejection is maintained verbatim from the previous Office action.
The combination of Doganaksoy, Tran and Liu teaches a method of creating a machine learning model for predicting properties of a material, including compiling material-related experimental data.  But none of Doganaksoy, Tran or Liu teaches that the data are "included in one of more of material-related patents, theses and research literatures".
Kim teaches a "platform [that] automatically retrieves [journal] articles and then extracts and codifies the materials synthesis conditions and parameters found in the text" (p. 9436, mid. of col. 2).  Kim teaches that "by applying relevant machine learning tools, we are able to identify and analyze the specific synthesis recipe features that produce desired materials properties in both an automated fashion and without requiring prior or a priori knowledge of the system of interest" (p. 9442, bot. of col. 1).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to combine the automated text-analysis material property extraction system of Kim with the system of Doganaksoy, Tran and Liu, because Kim teaches that this system is advantageous for extracting material-related information from journal articles and generating predictive models from that information.  Given that both Kim and the combination of Doganaksoy, Tran and Liu are all both directed to systems suitable for use in computational materials science applications, and that the system of Kim provides an automated way to extract and compile the information needed by the system of Doganaksoy, Tran and Liu, said practitioner would have readily predicted that the combination would successfully result in a method of creating a machine learning model for predicting properties of a material, including compiling material-related experimental data extracted through natural language processing of journal articles or other scientific publications.  The inventions are therefore prima facie obvious.

Response to Arguments - Rejections Under 35 USC § 103
In the reply filed 25 Aug 2022, Applicant argues "that Doganaksoy in view of Tran and Liu fails to teach or suggest at least 'derive optimized parameters … of the material', recited in amended claim 1" (p. 9).
This argument is based on an unreasonable interpretation of the claim scope, an unreasonable interpretation of the teachings of Tran, and a failure to consider the teachings of Tran in combination with those of Doganaksoy.  Applicant asserts that "deleting irrelevant features may make the remaining features more relevant, but it does not enable to system to derive optimized parameters … from the parameters included in the completed empirical result sets" (p. 10; emphasis in original).  Applicant appears to have predicated this argument on some specific narrow definition of the term "derive", though does not explain what that definition is.  In contrast, the feature selection procedure taught by Liu satisfies the limitation.  This procedure starts with the all possible parameters, and creates an optimal parameter set from it; i.e. it "derives" a set of optimized parameters from the set of all parameters.  Finally, since Doganaksoy teaches that the parameters include descriptions of starting materials and physical properties, the optimized parameters may also include starting materials and physical properties.
Applicant further argues "that Doganaksoy in view of Tran and Liu fails to teach or suggest at least 'wherein the at least one processor applies a search-grid optimization method to derive the optimized parameters of the completed empirical result sets'" (p. 10).
This argument is based on an unreasonable interpretation of the claim scope, and of the prior art teachings, specifically the term "search-grid optimization".  Contrary to Applicant's assertions, "search-grid optimization" does not mean a search that is "performed against values that are in a matrix-like arrangement like a grid" (p. 10).  Nothing in the disclosure suggests a matrix, and the plain meaning of "grid search optimization" does not necessitate such an interpretation.  Rather, "grid search" refers to a procedure in which a series of possible values of a parameter — typically with equal spacing between them — are tried in an objective function, and the value giving the minimum (or maximum) result is chosen as the optimal value.  In the context of feature selection, the parameter is the number of features, and grid search is used to select the number of features that minimizes the model error: "we would grid search the number of features in a range and pick the one that has relatively better performance on learning models" (Wang, et al. "Feature Selection" in Encyclopedia of Machine Learning and Data Mining 2017).  In other words, a feature selection procedure that includes "performing grid-search optimization method" includes selecting a possible number of features, trying that number of features in the model, and selecting the number of features that minimizes the model error.
Liu teaches such a procedure: using feature selection in a machine learning model "to sequentially and automatically delete sparse redundant and irrelevant features" (p. 168, bot. of col. 2).  Liu provides several examples in which the algorithm started with the maximum number of features, and sequentially decreased the number of features until model prediction performance began to decrease.  Hence, the sequential feature elimination method of Liu constitutes a "search-grid optimization".
The arguments are therefore unpersuasive, so the rejection is maintained.

Conclusion
No claim is allowable.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631